Dethmers, J.,
abstains.
Order
The Court’s orders of February 6, 1964 and of May 26, 1964, authorizing and directing procedures to be followed under the 7th paragraph of section 6 of article 4 of the Constitution of 1963, are modified to the following extent:
The commission on legislative apportionment is directed to proceed to adopt a plan for districting and apportioning the senate and house of representatives in accordance with the constitutional requirements and guide lines provided by the United States supreme court in Reynolds v. Sims, 377 US 533 (84 S Ct 1362, 12 L ed 2d 506); WMCA, Inc., v. *249Lomenzo, Secretary of State, 377 US 633 (84 S Ct 1418,12 L ed 2d 568); Maryland Committee for Fair Representation v. Tawes, Governor, 377 US 656 (84 S Ct 1442, 12 L ed 2d 595); Davis v. Mann, 377 US 678 (84 S Ct 1453, 12 L ed 2d 609); Roman v. Sincock, 377 US 695 (84 S Ct 1462, 12 L ed 2d 620); and Lucas v. Forty-Fourth General Assembly of the State of Colorado, 377 US 713 (84 S Ct 1472, 12 L ed 2d 632), decided June 15, 1964, requiring that the districting and apportionment of both houses of State legislatures shall be as nearly as practicable on an equal population basis. The commission is allowed until 5 p.m., Friday, June 19,1964, to adopt a plan in accordance with said constitutional requirements. In the event the commission S§ unable to agree upon a plan, each member of the commission, individually or jointly with other members, may submit additional proposed plans to this Court within the time limit of 12 noon, Saturday, June 20, 1964. Further oral arguments or briefs will not be permitted by the Court.
Any plan adopted by the commission on legislative apportionment or, in the event said commission is unable to agree upon a plan, any plan thereafter directed to be adopted by this Court shall be subject to the provisions of paragraphs 6 and 8 of said section and article: Provided, however, That because of the necessity of insuring orderly election procedures for the year 1964, in no event will the litigation permitted under paragraph 8 of said section 6 affect, alter, change, or amend the plan adopted by the commission under either paragraph 5 or paragraph 7 of said section 6, insofar as 1964 legislative elections are concerned.
Thomas M. Kavanagh Chief Justice
Souris, J., abstains.